Case 3:20-cv-01279-B-BN Document 18 Filed 05/27/20                   Page 1 of 2 PageID 1126



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KANAT UMARBAEV,                               §
                                              §
                       Petitioner,            §
                                              §
V.                                            §       No. 3:20-CV-1279-B-BN
                                              §
MARC J. MOORE, ET AL,                         §       (Consolidated with: 3:20-CV-1291-B-BN;
                                              §       3:20-CV-1292-B-BN; 3:20-CV-1293-B-BN;
                       Respondents,           §       3:20-CV-1294-B-BN; 3:20-CV-1295-B-BN;
                                              §       3:20-CV-1296-B-BN; 3:20-CV-1297-B-BN;
                                              §       3:20-CV-1298-B-BN; 3:20-CV-1299-B-BN;
                                              §       and 3:20-CV-1300-B-BN)

                                             ORDER

       The Court finds that, while no authority allows multiple habeas petitioner to file a single

petition for relief, this case and the cases the Court severed from it on May 19, 2020—Civil Actions

3:20-CV-1291-B-BN, 3:20-CV-1292-B-BN, 3:20-CV-1293-B-BN, 3:20-CV-1294-B-BN, 3:20-CV-

1295-B-BN, 3:20-CV-1296-B-BN, 3:20-CV-1297-B-BN, 3:20-CV-1298-B-BN, 3:20-CV-1299-B-

BN, and 3:20-CV-1300-B-BN—should be consolidated for pretrial management. Under Local Civil

Rule 42.1, all pleadings, motions, or other papers shall be filed in No. 3:20-CV-1279-B-BN and bear

only the caption of that case, together with the legend required by Rule 42.1 (as shown in the

caption of this order). And the Clerk of Court shall administratively close Civil Actions 3:20-CV-

1291-B-BN through 3:20-CV-1300-B-BN for statistical purposes.

       The Court further GRANTS the motions for admission pro hace vice filed by counsel for

petitioners Manoj Govindaiah [Dkt. No. 7], Scott Rauscher [Dkt. No. 10], Renee Spence [Dkt. No.

11], and Sehla Asai [Dkt. No. 13]. Counsel shall, if they has not already done so, register as an ECF

User within 14 days of this order. See N.D. TEX. L. CIV. R. 5.1(f). And the Clerk of Court shall
Case 3:20-cv-01279-B-BN Document 18 Filed 05/27/20                Page 2 of 2 PageID 1127



deposit the admission fees into the account of the Non-Appropriated Fund of this Court.

       And the Court GRANTS Respondents’ Unopposed Motion for Leave to File 44-Page

Consolidated Response [Dkt. No. 14] and Unopposed Motion for Leave to File Appendix Under Seal

[Dkt. No. 15]. And the Clerk of Court shall docket under seal Dkt. No. 15-1 as Respondents’

Appendix to Consolidated Response to Petitions for Writ of Habeas Corpus and Motions for

Temporary Restraining Order.

       SO ORDERED.

       DATED: May 27, 2020.



                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE




                                              -2-
